Citation Nr: 1641897	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1981 to December 1987; from June 1991 to October 1991; from June 2001 to September 2003; from December 2006 to May 2007; from September 2007 to September 2008; from October 2008 to September 2009; from December 2009 to June 2010; from October 2012 to October 2013; and from November 2013 to May 2015.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota.

The Board observes that the Veteran appealed the issue of entitlement to service hypertension.  However, in an October 2015 rating decision, the RO granted service connection for hypertensive heart disease, claimed as heart disease/hypertension.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.


FINDING OF FACT

In correspondence received in June 2015 and October 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal concerning the issues of entitlement to service connection for tuberculosis and hepatitis.








CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for tuberculosis.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for hepatitis.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2015).

In correspondence received in June 2015 and October 2016, the appellant indicated that he was withdrawing the appeal as to the issues of entitlement to service connection for tuberculosis and hepatitis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  As such, the Board does not have jurisdiction to review the issues and they are dismissed.





	



ORDER

The appeal of the issue of entitlement to service connection for tuberculosis is dismissed.

The appeal of the issue of entitlement to service connection for hepatitis is dismissed.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


